DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior rejection of claim 3 under 35 U.S.C. §112(b) have been withdrawn in view of the amendment and response filed 08/08/2022 (hereafter, “the response”).
Applicant's arguments filed in the response have been fully considered but they are not persuasive. As described below, claims 1, 3 and 5 are rejected under 35 U.S.C. §103 as being obvious over Swonger.
Applicant’s principal argument is that the presently claimed invention exhibits unexpected results. Examiner disagrees for the following reasons.
Applicant is reminded that, “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also MPEP 716.02(d).
Examiner is of the opinion that the alleged unexpected results in the response are not commensurate with the scope of the claims.
For instance, Applicant shows experimental results at Table 1 of the instant specification. The positive electrode used was only a S/CNT composite. However, the scope of the present claims covers much more than a S/CNT composite since the claims merely recite a “positive electrode.” As an example, a graphitic S/ graphitic carbon composite is within the scope of the present claims, but there is no supporting evidence that such a positive electrode also exhibits unexpected results. Moreover, there is not an affidavit of record that the unexpected results would also extend to a S/graphitic carbon composite. In sum, there is insufficient evidence that the alleged unexpected results of claim 1 are commensurate with the scope of the positive electrode in claim 1.
Additionally, the binder content was significantly varied between Examples 1-6. The listed examples use trade names which makes it hard for Examiner to determine the precise differences in materials between, e.g., “AD-BO2_LDS” and “BM-451B.” 
The conductive material VGCF was used for all examples (see Table 1). However, this material is not claimed and there is insufficient evidence of record that the unexpected results would occur with other conductive materials. 
In sum, Examiner is of the opinion that the claims are too broad to support the alleged unexpected result claim, or in the alternative there is insufficient evidence of record (e.g., affidavit) that shows that the selection of the positive electrode materials, conductive materials, binder, etc. are immaterial to the realization of unexpected results.
In addition, Swonger clearly teaches that there it was known before the effective filing date of the invention to reduce the amount of metal impurities such as sodium in lithium secondary batteries to prevent dendrites (see below). Dendrites were well known before the effective filing date of the invention to negatively impact the cycle-to-cycle performance of lithium secondary batteries. As such, the data alleged to support unexpected results are not found persuasive. That is, Swonger teaches using <13 ppm sodium in the lithium metal, which is on the order of magnitude of the total sodium content in the present examples (see examples 2-5). The lowest sodium battery (Example 5) appears to have the best performance (see Table 2). However, it is unclear if Example 5 showed improved results relative to Example 1 or Comparative Example 1 because of the reduced sodium, or due to reduced dendrites. 
If the mechanism by which the presently claimed invention achieves unexpected results is by reducing dendrites via reducing the amount of sodium impurities, then Examiner cannot concur that the results are “unexpected.” The results are exactly what would be expected in view of Swonger. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Swonger (US20160351889A1).
Regarding claim 1¸ Swonger teaches a lithium-sulfur battery (lithium-sulfur, [0140]), comprising:
	a positive electrode (cathode, [0030]), 
	a lithium metal negative electrode (anode, [0030]; “[t]he anode comprises lithium metal”);
	a separator interposed between the positive electrode and the lithium negative electrode ([0030] discloses a battery which necessarily would have a separator in the claimed configuration); and
	 an electrolyte solution (electrolyte, [0030]).
Swonger does not teach (limitation 1) wherein the content of sodium in the positive electrode is no more than 450 ppm; (limitation 2) wherein the content of sodium in the electrolyte solution is no more than 25 ppm, and, (limitation 3) wherein a total content of sodium in the lithium secondary battery is no more than 50 ppm. However, these limitations would have been obvious in view of Swonger as shown below.
Swonger teaches a high purity lithium metal product (abstract). With respect to the claim limitations of relating to sodium impurities, Swonger teaches that the high purity lithium metal product may be free of sodium ([0021], [0176], claims 7 and 8, and Table 1). Moreover, Swonger specifically teaches that the resulting high purity lithium metal may include less than 13 ppm of Sodium ([0038]). Swonger also teaches that the principal components of the battery, i.e., the anode, cathode, and electrolyte material, may be made from such high purity lithium (see [0137]). See [0130], which discusses forming a positive electrode from the high purity lithium. See, [0018], which discusses using the high purity lithium to form electrolyte materials, such as LiPF6. 
Most importantly, Swonger clearly teaches that controlling impurities in a lithium battery, specifically a lithium battery employing a metallic lithium anode, is a result-effective variable:
“However, lithium metal produced by conventional lithium producing processes contains impurities that undesirably cause dendrite formation when the lithium metal is used as an anode in a rechargeable battery… For example, during charge and discharge cycling of the battery, impurities in the lithium metal cause lithium crystals (i.e., “dendrites”) to emerge from the surface of the anode and spread across the electrolyte.” (Swonger, emphasis added, [0016])
The purpose of Swonger’s invention is to remedy the deficiencies of the prior art and provide high purity lithium with fewer impurities to decrease the formation of dendrites. Thus, Swonger recognizes that the purity of the lithium battery components is result-effective for formation of lithium dendrites. In this regard, Swonger clearly teaches that lower impurities in the lithium will lead to less dendrites, which the skilled person knows will lead to better performing lithium batteries.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
Given that the level of impurities (including sodium) are taught by Swonger to be a result-effective variable, it would be illogical for the skilled person to use simultaneously use the high purity lithium of Swonger in one or more of the anode, cathode, and electrolyte material and simultaneously use impure materials, such as the claimed positive electrode, the binder of the positive electrode, or the electrolyte when Swonger clearly teaches that impurities can cause the formation of dendrites.
Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed lithium secondary battery (limitation 1) wherein the content of sodium in the positive electrode is no more than 450 ppm; (limitation 2) wherein the content of sodium in the electrolyte solution is no more than 25 ppm, and, (limitation 3) wherein a total content of sodium in the lithium secondary battery is no more than 50 ppm. See MPEP 2144.05 §§II.A and III.A.
Regarding claim 3, Swonger teaches the lithium secondary battery according to claim 1 as described above. Swonger does not explicitly teach wherein the positive electrode is formed by mixing at least a positive electrode material and a binder, wherein a content of sodium in the binder is no more than 50 ppm. However, these limitations would have been obvious over Swonger for substantially identical reasons identified in the rejection of claim 1 above as it relates to limitations 1-3.
Regarding claim 5, Swonger teaches the lithium secondary battery according to claim 1 as described above. Swonger also teaches wherein the content of sodium in the negative electrode is no more than 15 ppm ([0038], <13 ppm which falls entirely within the claimed range and thus meets the limitation).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swonger (US20160351889A1) in view of Chong (Chong, Jin, et al. "A comparative study of polyacrylic acid and poly (vinylidene difluoride) binders for spherical natural graphite/LiFePO4 electrodes and cells." Journal of power sources 196.18 (2011): 7707-7714.).
Regarding claim 9, Swonger teaches the lithium secondary battery according to claim 1 as described above. Swonger does not teach wherein the binder comprises at least one selected from the group consisting of lithiated poly(acrylic acid) (Li-PAA), and a random copolymer of lithiated poly(acrylic acid) and poly(vinyl alcohol).  
However, Chong teaches the deficient limitation. Chong relates to the study of polyacrylic acid-based binders (including PAALi, poly(acrylic acid) lithium; see abstract) and is thus analogous art.
Chong teaches that Li-PAA (referred to PAALi in Chong) is a suitable binder for use in lithium ion batteries (abstract).
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the Li-PAA of Chong into the lithium secondary battery of Swonger because Chong teaches Li-PAA’s suitability for as a binder in lithium secondary batteries. Moreover, the skilled person would be motivated to use Li-PAA instead of Na-PAA for this purpose because Swonger clearly teaches reducing sodium impurities in lithium secondary batteries, particularly those employing a lithium metal anode (see rejection of claim 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721